Name: Commission Regulation (EC) No 1157/94 of 20 May 1994 amending Regulation (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  foodstuff;  plant product
 Date Published: nan

 21 . 5. 94 Official Journal of the European Communities No L 129/9 COMMISSION REGULATION (EC) No 1157/94 of 20 May 1994 amending Regulation (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance whereas, in the light of experience and in order to meet requirements in the Canary Islands, it is necessary to adjust the forecast supply balance ; whereas the Annex to Regulation (EEC) No 1728/92 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1 695/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down common detailed rules for the implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands ; Whereas Commission Regulation (EEC) No 1728/92 (*), as last amended by Regulation (EEC) No 2300/93 (6), establishes, pursuant to Article 2 of Regulation (EEC) No 1601 /92, the forecast supply balance for cereal products for the Canary Islands ; whereas the balance allows for interchange of the quantities determined for certain of the products concerned and, if necessary, for an increase during the year in the overall quantity determined ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1728/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . O OJ No L 180, 23. 7. 1993, p. 26 . (3) OJ No L 179, 1 . 7. 1992, p. 1 . (4) OJ No L 238, 23 . 9 . 1993, p. 24. O OJ No L 179, 1 . 7. 1992, p. 104. M OJ No L 208, 19 . 8 . 1993, p. 21 . No L 129/10 Official Journal of the European Communities 21 . 5. 94 ANNEX CEREALS SUPPLY BALANCE FOR THE CANARY ISLANDS FOR THE 1993/94 MARKETING YEAR (tonnes) Product CN code Canary Islands Common wheat 1001 154 000 Durum wheat 1001 10 4 000 Barley 1003 19 000 Oats 1004 1 000 Maize 1005 180 000 Durum wheat meal 1103 11 50 4 300 Maize meal 1103 13 20000 Meal of other cereals 1103 19 1 200 Pellets 1103 21 to 1103 29 1 500 Malt 1107 16 500